Exhibit 10.8

 

SERVICE AGREEMENT

 

This service agreement (“Agreement”) is effective as of July 1, 2003 by and
among the WORLD MONITOR TRUST—SERIES A, B AND C, WORLD MONITOR TRUST II—SERIES
D, E, AND F, DIVERSIFIED FUTURES TRUST I, DIVERSIFIED FUTURES TRUST II and
PRUDENTIAL SECURITIES STRATEGIC TRUST (each a “Trust” and collectively, the
“Trusts”), PRUDENTIAL SECURITIES FUTURES MANAGEMENT INC., as the managing owner
of each of the Trusts (the “Managing Owner”) and WACHOVIA SECURITIES, LLC (the
“Service Provider”).

 

WHEREAS, each of the Trusts is a Delaware business trust organized to trade
futures contracts and other investments;

 

WHEREAS, the Managing Owner is a Delaware corporation registered with the
Commodity Futures Trading Commission (“CFTC”) as a Commodity Pool Operator
(“CPO”) and Commodity Trading Advisor (“CTA”);

 

WHEREAS, Service Provider is registered with the CFTC and the National Futures
Association (“NFA”) as a futures commission merchant (“FCM”) and is also
registered as a broker-dealer with the Securities and Exchange Commission
(“SEC”) and is a member of the National Association of Securities Dealers, Inc.
(“NASD”);

 

WHEREAS, each of the Trusts has sold interests to the public (the “Interests”)
pursuant to the terms of a prospectus (each, a “Prospectus”); and

 

WHEREAS, the Managing Owner wishes to engage the Service Provider as a service
provider for the Trusts and the Service Provider wishes to act as a service
provider for the Trusts.

 

NOW, THEREFORE, in consideration of their mutual covenants and undertakings and
other good and valuable consideration, receipt of which is hereby acknowledged,
the parties hereto agree as follows:

 

1. Services to be Provided

 

The Service Provider agrees to perform the following services for limited owners
of the Trusts that have accounts with the Service Provider (“Limited Owners”):
(a) inquiring of the Managing Owner from time to time, at the request of a
Limited Owner, as to the Net Asset Value per Interest; (b) inquiring of the
Managing Owner from time to time, at the request of a Limited Owner, regarding
the commodity interest markets or any Trust; (c) assisting, at the request of
the Managing Owner, in the redemption, exchange and transfer of Interests; and
(d) providing such other services to the Limited Owners as the Managing Owner
may, from time to time, reasonably request. To the extent that the Service
Provider utilizes the services of its employees to assist it in performing the
services described above, each such employee will be registered with the CFTC
and will have passed either the Series 3 National Commodity Futures Examination
or the Series 31 Futures Managed Funds Examination.

 

In connection with the foregoing services, the Service Provider shall not give
any written material other than such written material as has been approved in
advance by each of the Trusts or the Managing Owner. The Service Provider shall
make no oral representation to any Limited Owner unless such representation is
specifically set forth in the applicable Prospectus or properly approved written
material.

 

2. Undertakings

 

The Managing Owner and the Trusts agree to cooperate with the Service Provider
in the performance of the Service Provider’s services hereunder, and to provide
the Service Provider with any and all information and documentation that the
Service Provider reasonably requires in order to perform the services
contemplated by this Agreement. Without limiting the generality of the
foregoing, the Managing Owner agrees to provide the Service Provider with copies
of (i) each Prospectus and any amendments or supplements thereto; (ii) any and
all monthly and annual reports of any Trust; and (iii) all correspondence sent
by any Trust and/or the Managing Owner to the Limited Owners.

 

3. Representations and Warranties of the Managing Owner

 

The Managing Owner represents and warrants to the Service Provider that:

 

  A.

Each of the Managing Owner and the Trusts has obtained and possesses all
required governmental, regulatory and commodity exchange approvals and licenses
and that each has



--------------------------------------------------------------------------------

 

effected all filings and registrations required in order to enter into and
perform this Agreement, to conduct its business generally and to perform its
obligations described hereunder and as described in the Prospectus.

 

  B. Each of the Managing Owner and the Trusts will maintain such approvals,
licenses, filings and registrations throughout the term of this Agreement and
shall notify the Service Provider immediately of any material change in such
approvals, licenses, filings or registrations.

 

  C. Each of the Managing Owner and the Trusts has complied with all laws, rules
and regulations applicable to its business, including rules and regulations
promulgated by the CFTC and NFA, the violation of which would materially and
adversely affect their respective business, financial condition or earnings.

 

  D. There are no actions, suits or proceedings pending or, to the best of the
Managing Owner’s knowledge, threatened against the Managing Owner or any Trust
at law or in equity or before or by any Federal, state, municipal or other
governmental or regulatory department, commission, board, bureau, agency or
instrumentality, or by any commodity or security exchange worldwide in which an
adverse decision would materially and adversely affect the ability of the
Managing Owner or any Trust to comply with and perform their respective
obligations under this Agreement or any Prospectus.

 

  E. This Agreement has been duly and validly authorized, executed and delivered
and is a valid and binding agreement, enforceable against the Managing Owner and
each Trust in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, moratorium, insolvency or other laws now or hereafter
enacted affecting the enforcement of creditors’ rights generally and by legal
and equitable restrictions on the availability of equitable remedies, including
specific performance.

 

  F. Neither the Managing Owner nor any Trust will use the Service Provider’s
name in any documents or correspondence in connection with any Trust without the
express written consent of the Service Provider, which consent shall not be
unreasonably withheld.

 

The representations and warranties contained in this Section 3 shall continue
during the term of this Agreement, and, if at any time any event has occurred
which would make or tend to make any of the foregoing not true, the Managing
Owner will promptly notify the Service Provider in writing of such event.

 

4. Representations and Warranties of the Service Provider

 

The Service Provider hereby represents and warrants to the Trusts and to the
Managing Owner that:

 

  A. It is duly registered Futures Commission Merchant as that term is defined
under Section 4d of the Commodity Exchange Act as amended and the regulations
thereunder and is a registered member of NFA.

 

  B. It is registered with the SEC as a broker-dealer and is a registered member
of the NASD.

 

  C. It will maintain the foregoing registration status throughout the time it
performs any services under this Agreement.

 

  D. It has complied with all laws, rules and regulations having application to
its business, including rules and regulations promulgated by the CFTC and NFA,
the violation of which would materially and adversely affect the business,
financial condition or earnings of the Service Provider.

 

  E. There are no actions, suits or proceedings pending or, to the best
knowledge of the Service Provider, threatened at law or in equity or before or
by any Federal, state, municipal or other governmental or regulatory department,
commission, board, bureau, agency or instrumentality, or by any commodity or
security exchange worldwide in which an adverse decision would materially and
adversely affect the ability of the Service Provider to comply with and perform
it obligations under this Agreement, except as set forth in Exhibit A attached
hereto.

 

  F.

This Agreement has been duly and validly authorized, executed and delivered and
is a valid and binding agreement, enforceable against it, in accordance with its
terms, except as enforceability

 

2



--------------------------------------------------------------------------------

 

may be limited by applicable bankruptcy, moratorium, insolvency or other laws
now or hereafter enacted affecting the enforcement of creditors’ rights
generally and by legal and equitable restrictions on the availability of
equitable remedies, including specific performance.

 

  G. The Service Provider will not use the name of the Managing Owner or any
Trust in any documents or correspondence, other than those necessary for the
Service Provider to perform the services enumerated in Section 1 hereof, without
the express written consent of such Trust and the Managing Owner, which consent
shall not be unreasonably withheld.

 

The representations and warranties contained in this Section 4 shall continue
during the term of this Agreement, and, if at any time any event has occurred
which would make or tend to make any of the foregoing not true, the Service
Provider will notify the Managing Owner and each Trust in writing of such event.

 

5. Indemnification

 

  A. The Managing Owner and the Trust shall indemnify and hold harmless the
Service Provider, and its officers, directors, employees and affiliates, from
any claims, suits, controversies, judgments, losses, awards or settlements
(including, without limitation, reasonable attorneys’ fees and expenses) caused
by, or related to, (i) the Managing Owner’s or the Trust’s material breach of
any applicable provision of this Agreement; or (ii) the Managing Owner’s or the
Trust’s negligence, intentional misconduct or violation of applicable law in
performing any of the activities contemplated under this Agreement.
Notwithstanding the preceding sentence, the Managing Owner and the Trust shall
be entitled to an appropriate offset for any indemnification obligations that
are caused, in part or in whole, by Service Provider’s breach of any provision
of this Agreement or Service Provider’s negligence, intentional misconduct or
violation of applicable law in performing any of the activities contemplated
under this Agreement.

 

  B. The Service Provider shall indemnify and hold harmless the Managing Owner
and the Trust, and their respective officers, directors, employees and
affiliates, from any claims, suits, controversies, judgments, losses, awards or
settlements (including, without limitation, reasonable attorneys’ fees and
expenses) caused by, or related to, (i) the Service Provider’s material breach
of any applicable provision of this Agreement; or (ii) the Service Provider’s
negligence, intentional misconduct or violation of applicable law in performing
any of the activities contemplated under this Agreement. Notwithstanding the
preceding sentence, the Service Provider shall be entitled to an appropriate
offset for any indemnification obligations that are caused, in part or in whole,
by the Managing Owner’s or the Trust’s breach of any provision of this Agreement
or Service Provider’s negligence, intentional misconduct or violation of
applicable law in performing any of the activities contemplated under this
Agreement.

 

6. Limitation of the Service Provider’s Liability

 

The Service Provider shall incur no liability to any of the Trusts, the Managing
Owner, any Limited Owner or any other party except to the extent caused by the
Service Provider’s negligence or willful misconduct in performing its
obligations under this Agreement, or its material breach of any representation,
warranty, covenant or term of this Agreement.

 

7. Compensation

 

In consideration of the Service Provider’s services provided as specified
herein, the Managing Owner will pay or cause to be paid to the Service Provider
a monthly service fee, which on an annual basis will equal 4% of the Net Asset
Value of such Interests beneficially owned by Limited Owners of each Trust as of
the applicable date of determination who hold such Interests through accounts
maintained with the Service Provider, provided that, as set out in Section 1,
the Service Provider remains registered with the CFTC as a FCM and remains a
member in good standing of the NFA in such capacity, and the registered
representatives of the Service Provider responsible for the servicing of each
Interest which is the subject of the compensation paid to the Service Provider
hereunder are registered with the CFTC and have passed either the Series 3
National Commodity Futures Examination or the Series 31 Futures Managed Funds
Examination. These payments should be made within a reasonable time following
each month, but in no event later than 15 days following the end of

 

3



--------------------------------------------------------------------------------

each month. From the date of this Agreement, and until further written notice
from the Managing Owner, the Service Provider shall be paid such fees out of the
brokerage and services fee that Prudential Equity Group, Inc., f/k/a Prudential
Securities Incorporated (“PEG”) receives from each Trust.

 

8. Miscellaneous

 

  A. This Agreement shall be binding upon and inure to the benefit of the
parties’ respective successors and permitted assigns; provided that such
successors and assigns shall be deemed to make the same representations and
warranties contained in this Agreement as their predecessors.

 

  B. This Agreement shall be governed by and construed in accordance with the
laws of the State of New York without giving effect to conflict of law
principles.

 

  C. This Agreement constitutes the entire agreement among the parties hereto
with respect to the matters referred to herein and supersedes any prior
agreements, whether verbal or written, among them.

 

  D. This Agreement may not be amended except by the express written consent of
the parties hereto. No waiver of any provision of this Agreement may be implied
from any course of dealing among the parties or from any failure by any party to
assert its rights under this Agreement on any occasion or series of occasions.

 

  E. If any provision of this Agreement, or the application of any such
provision to any person or circumstance, shall be held to be inconsistent with
any present or future law, ruling, or regulation of any court or regulatory
body, exchange, or board of trade having jurisdiction over the subject matter of
this Agreement, such provision shall be deemed to be rescinded or modified in
accordance with such law, ruling, rule or regulation, and the remainder of this
Agreement, or the application of such provisions to persons or circumstances
other than those as to which it is held inconsistent, shall not be effected
thereby.

 

  F. Any and all disputes arising out of or relating to this Agreement shall be
settled by arbitration pursuant to the rules of the NFA in force at the time
arbitration is demanded. Any award rendered thereon by the arbitrators shall be
final and binding on each and all the parties thereto and judgment may be
entered in any court having jurisdiction thereof.

 

  G. This Agreement may not be assigned by any party without the prior written
consent of the other parties; provided, however, each Trust and the Service
Provider agree that the Managing Owner may assign this Agreement in connection
with the sale of, and to the acquiror of, all or substantially all of the
business or assets of the Managing Owner, provided such acquiror expressly
assumes and agrees in writing to perform this Agreement in the same manner and
to the same extent that the Managing Owner would be required to perform if no
such transaction had taken place. For the avoidance of doubt, it shall not be
considered an assignment of this Agreement by the Managing Owner if the
ownership of the Managing Owner is transferred to an affiliate of PEG,
including, but not limited to, Prudential Financial Derivatives, LLC.

 

  H. This Agreement may be executed and delivered in counterparts, each of which
will be deemed an original.

 

  I. Headings used in this Agreement are for convenience of reference only and
are not to affect the construction of or to be taken into consideration in
interpreting this Agreement.

 

9. Termination

 

This Agreement may be terminated by any party hereto upon 30 days’ prior written
notice to the other parties. Such notice shall have no effect on any outstanding
rights, obligations or liabilities of the parties prior to the receipt of such
notice and the effective date of termination of this Agreement.

 

10. Notices

 

Any notice required to be delivered pursuant to this Agreement shall be in
writing and shall be delivered by courier service, telex, facsimile
transmission, or other similar means and shall be effective upon receipt by the
party to whom such notice shall be directed.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed for and on behalf of the
undersigned with effect as of the date written above.

 

WORLD MONITOR TRUST—SERIES A, B AND C

By: PRUDENTIAL SECURITIES FUTURES MANAGEMENT INC.

 

        /s/ Brian Martin

By:                                     
                                                 

        Name: Brian Martin

        Title: President

 

WORLD MONITOR TRUST II—SERIES D, E AND F

By: PRUDENTIAL SECURITIES FUTURES MANAGEMENT INC.

 

        /s/ Brian Martin

By:                                     
                                                 

        Name: Brian Martin

        Title: President

 

DIVERSIFIED FUTURES TRUST

By: PRUDENTIAL SECURITIES FUTURES MANAGEMENT INC.

 

        /s/ Brian Martin

By:                                     
                                                 

        Name: Brian Martin

        Title: President

 

DIVERSIFIED FUTURES TRUST II

By: PRUDENTIAL SECURITIES FUTURES MANAGEMENT INC.

 

        /s/ Brian Martin

By:                                     
                                                 

        Name: Brian Martin

        Title: President

 

PRUDENTIAL SECURITIES STRATEGIC TRUST

By: PRUDENTIAL SECURITIES FUTURES MANAGEMENT INC.

 

        /s/ Brian Martin

By:                                     
                                                 

        Name: Brian Martin

        Title: President

 

PRUDENTIAL SECURITIES FUTURES MANAGEMENT INC.

 

        /s/ Brian Martin

By:                                     
                                                 

        Name: Brian Martin

        Title: President

 

WACHOVIA SECURITIES, LLC

 

        /s/ Leah Wehinger

By:                                     
                                                 

        Name: Leah Wehinger

        Title: Managing Director

 

5